Citation Nr: 1535664	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  12-09 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for right upper extremity peripheral neuropathy.  

2.  Entitlement to service connection for left upper extremity peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an April 2015 Travel Board hearing and a copy of the hearing transcript has been associated with the claims file.  

A June 2014 RO decision granted the Veteran's claims of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  As such, these claims are no longer before the Board in appellate status.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the claims file, the Board has determined that additional evidentiary development is necessary prior to adjudication of the Veteran's claims on appeal.  Specifically, VA must obtain an adequate addendum opinion which reconciles the conflicting medical evidence of record and considers the Veteran's competent lay statements.  

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Most of the probative value of a medical opinion lies in its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444 (2000).  

Post-service treatment records conflict as to whether the Veteran has a current diagnosis of peripheral neuropathy of the right and left upper extremities.  Notably, the Veteran is already service-connected for diabetes mellitus, type II, and peripheral neuropathy of the bilateral lower extremities.  

Upon VA examination in March 2010, the Veteran reporting experiencing intermittent tingling in the fingertips of both hands about once per week in the morning since 2005.  However, after normal sensory and reflex testing of the upper extremities in particular, the examiner noted that objective examination findings did not support a diagnosis of peripheral neuropathy at that time.  

A March 2014 statement from one of the Veteran's VA treating physicians reports simply that the Veteran has diabetic peripheral neuropathy as documented by monofilament testing in October 2010 and March 2014.  

Indeed, VA treatment records from October 2010 and March 2014 confirm that monofilament testing was conducted, but such testing is only recorded in the context of a diabetic foot examination, whereupon the Veteran displayed sensory deficits of his feet.  There is no documentation of monofilament testing regarding the Veteran's upper extremities on either date.  

Most recently, upon VA examination in April 2014, there was no documented sensory deficit of the Veteran's hands; therefore, the examiner concluded that there was no diagnosis of upper extremity peripheral neuropathy upon which to render an opinion.  

A March 2015 statement from the same VA physician who provided the March 2014 statement notes that the Veteran has some sort of diffuse myalgia; possibly polymyalgia rheumatic or a statin-induced myalgia, and that treatment would not begin until a diagnosis was confirmed.  

Finally, the Veteran testified credibly at the April 2015 Travel Board hearing that his hands tingled sometimes while driving and that he experienced intermittent numbness and tingling in his fingers, hands, and arms, with an onset at the same time as his lower extremity peripheral neuropathy.  

Notably, the April 2014 VA examiner did not address the March 2014 statement and diagnosis by the Veteran's VA treating physician; therefore, this conflicting evidence must be reconciled upon remand.  Additionally, the VA examiner failed to discuss the Veteran's competent reports of intermittent numbness and tingling in his fingers and hands.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Given the above, the Veteran's claim must be remanded for an addendum opinion which is supported by an adequate rationale and which properly addresses the relevant evidence of record.  See Barr, 21 Vet. App. at 312.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the August 2014 VA examiner.  If the August 2014 VA examiner is unavailable, an equally qualified VA examiner may be substituted.  The Veteran's entire claims file and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with the opinion.  All indicated studies should be conducted, including a full VA examination if deemed necessary by the examiner, and all findings should be reported in detail.  

Specifically, the examiner must offer an opinion as to whether it is as likely as not (a 50 percent probability or greater) that the Veteran has a current diagnosis of peripheral neuropathy of the bilateral upper extremities which is etiologically related to his active service, to include service-connected diabetes mellitus, type II.  

In doing so, the examiner must consider and comment upon the March 2014 statement of the Veteran's VA treating physician which reports that the Veteran' has peripheral neuropathy as documented by monofilament testing and the Veteran's competent and credible lay statements regarding intermittent numbness and tingling in his fingers and hands.  

2.  Review the resulting opinion to ensure its adequacy.  If the opinion is inadequate for any reason, the case must be returned to the examiner for corrective action.  

3.  After the above development, readjudicate the Veteran's claims of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond.  Then return the matters to the Board for further adjudication, if otherwise in order.  



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




